FILED
                              NOT FOR PUBLICATION                           OCT 03 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


JOSE MANUEL ROSAS-QUIROZ,                         No. 12-70195

               Petitioner,                        Agency No. A090-790-102

  v.
                                                  MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 23, 2014**

Before:        W. FLETCHER, RAWLINSON, and CHRISTEN, Circuit Judges.

       Jose Manuel Rosas-Quiroz, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for withholding of

removal. Our jurisdiction is governed by 8 U.S.C. § 1252. We review de novo


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
constitutional claims and questions of law. Pechenkov v. Holder, 705 F.3d 444,

449 (9th Cir. 2012). We deny in part and dismiss in part the petition for review.

      Contrary to Rosas-Quiroz’s contention, the agency applied and referenced

the correct legal standard outlined in Matter of Frentescu, 18 I. & N. Dec. 244, 247

(BIA 1982) in making its particularly serious crime determination, see Anaya-Ortiz

v. Holder, 594 F.3d 673, 679-80 (9th Cir. 2010) (discussing proper standard), and

did not apply the presumption set forth in Matter of Y-L-, 23 I. & N. Dec. 279

(A.G. 2002). Because Rosas-Quiroz does not dispute that he is removable for an

aggravated felony, the court lacks jurisdiction to review the agency’s dispositive

discretionary determination that his conviction is for a particularly serious crime

that renders him ineligible for withholding of removal. See Pechenkov, 705 F.3d at

447-49 (holding that 8 U.S.C. § 1252(a)(2)(C) barred review of the agency’s

finding that petitioner’s aggravated felony conviction was a particularly serious

crime where petitioner sought only “a re-weighing of the factors involved in that

discretionary determination”).

      Rosas-Quiroz’s claim that his removal without notice violated his due

process right to judicial review and the opportunity to exhaust all of his

administrative remedies is without merit. See Zazueta-Carrillo v. Ashcroft, 322
F.3d 1166, 1171 (9th Cir. 2003) (“[The court] now may entertain a petition after


                                           2                                   12-70195
the alien has departed.”).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                3                          12-70195